      Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 1 of 14 PageID #: 1



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF DELAWARE

    MICHAEL KENT,                                        )
                                                         )
                            Plaintiff,                   )    Case No._______________
                                                         )
           v.                                            )
                                                         )
    CONSTELLATION                                        )    COMPLAINT FOR VIOLATIONS OF
    PHARMACEUTICALS, INC., SCOTT N.                      )    THE FEDERAL SECURITIES LAWS
    BRAUNSTEIN, MARK A. GOLDSMITH,                       )
    JIGAR RAYTHATHA, RICHARD S.                          )
    LEVY, ELIZABETH G. TRÈHU, JAMES                      )
    E. AUDIA, and STEVEN L. HOERTER,                          JURY TRIAL DEMANDED
                                                         )
                                                         )
                            Defendants.
                                                         )

        Plaintiff Michael Kent (“Plaintiff”), by and through his undersigned counsel, for his complaint

against defendants, alleges upon personal knowledge with respect to himself, and upon information

and belief based upon, inter alia, the investigation of counsel as to all other allegations herein, as

follows:

                                         NATURE OF THE ACTION

        1.      Plaintiff     brings     this   action       against   Constellation   Pharmaceuticals,   Inc.

(“Constellation” or the “Company”) and the members of its Board of Directors (the “Board” or the

“Individual Defendants”) for their violations of Sections 14(d)(4), 14(e) and 20(a) of the Securities

Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a), and U.S.

Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d) (“Rule 14d-9”).

By the action, Plaintiff seek to enjoin the expiration of a tender offer (the “Tender Offer”) on a

proposed transaction, pursuant to which MorphoSys AG (“MorphoSys”) will acquire Constellation

through its subsidiary MorphoSys Development Inc. (“Purchaser”) (the “Proposed Transaction”). 1


1
 Non-party MorphoSys is a German corporation with its principal executive offices located at
Semmelweisstrasse 7, 82152 Planegg, Germany. MorphoSys’ common stock is traded on the Nasdaq
Global Select Market under the ticker symbol “MOR.” Non-party Purchaser is a Delaware
      Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 2 of 14 PageID #: 2



         2.      On June 2, 2021, Constellation and MorphoSys jointly announced their entry into an

Agreement and Plan of Merger (the “Merger Agreement”) dated June 2, 2021, to sell Constellation

to MorphoSys. Under the terms of the Merger Agreement, MorphoSys will acquire all outstanding

shares of Constellation for $34.00 in cash per share of Constellation common stock (the “Offer

Price”). Pursuant to the Merger Agreement, Purchaser commenced the Tender Offer on June 16,

2021. The Tender Offer is scheduled to expire at one minute after 11:59 p.m. New York City Time

on July 14, 2021. 2

         3.      On June 16, 2021, Constellation filed a Solicitation/Recommendation Statement on

Schedule 14D-9 (the “Recommendation Statement”) with the SEC. The Recommendation Statement,

which recommends that Constellation stockholders tender their shares in the Tender Offer, omits or

misrepresents material information essential and critical to the decision whether to approve the

Proposed Transaction. Defendants authorized the issuance of the false and misleading

Recommendation Statement in violation of Sections 14(d), 14(e) and 20(a) of the Exchange Act.

         4.      It is imperative that the material information omitted from the Recommendation

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote so

that they can properly exercise their corporate suffrage rights.

         5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin Defendants

from taking any steps to consummate the Proposed Transaction unless and until the material

information discussed below is disclosed to the Company’s stockholders or, in the event the Proposed

Transaction is consummated.




corporation and an indirect wholly owned subsidiary of MorphoSys.
2
    The value of the Proposed Transaction is approximately $1.7 billion.


                                                     2
    Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 3 of 14 PageID #: 3



                                   JURISDICTION AND VENUE

        6.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(d)(4), 14(e) and 20(a) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder pursuant

to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).

        7.       This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an individual

with sufficient minimum contacts with this District so as to make the exercise of jurisdiction by this

Court permissible under traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because defendants are

found or are inhabitants or transact business in this District.

                                               PARTIES

        9.       Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

Constellation.

        10.      Defendant Constellation is a clinical-stage biopharmaceutical company that develops

novel therapeutics. Constellation is incorporated in Delaware, and has its principal executive offices

located at 215 First Street, Suite 200, Cambridge, Massachusetts 02142. The Company’s common

stock trades on the Nasdaq Global Select Market under the ticker symbol “CNST.”

        11.      Defendant Scott N. Braunstein (“Braunstein”) has been a director of the Company

since February 2019.

        12.      Defendant Mark A. Goldsmith (“Goldsmith”) has been a director of the Company

since July 2009. Defendant Goldsmith also previously served as President and Chief Executive

Officer (“CEO”) of the Company from June 2009 to March 2012 and as Interim Executive Chairman

from June 2016 to March 2017.


                                                    3
    Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 4 of 14 PageID #: 4



        13.    Defendant Jigar Raythatha (“Raythatha”) has been President, CEO, and a director of

the Company since March 2017. Defendant Raythatha also previously served as the Company’s Head

of Corporate Development from March 2009 to February 2013.

        14.    Defendant Richard S. Levy (“Levy”) has been a director of the Company since April

2020.

        15.    Defendant Elizabeth G. Tréhu (“Tréhu”) has been a director of the Company since

September 2018.

        16.    Defendant James E. Audia (“Audia”) has been a director of the Company since July

2017.

        17.    Defendant Steven L. Hoerter (“Hoerter”) has been a director of the Company since

September 2018.

        18.    Defendants identified in paragraphs 11 to 17 are collectively referred to herein as the

“Board” or the “Individual Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

The Proposed Transaction

        19.    On June 2, 2021, Constellation and MorphoSys jointly announced in relevant part:

        Planegg/Munich, Germany and Cambridge, Mass. - June 2, 2021 - MorphoSys AG
        (FSE: MOR; NASDAQ: MOR) (“MorphoSys”), and Constellation Pharmaceuticals,
        Inc., (NASDAQ: CNST) (“Constellation”) today announced that they have entered
        into a definitive agreement whereby MorphoSys will acquire Constellation for $34.00
        per share in cash, which represents a total equity value of $1.7 billion. The transaction
        has been unanimously approved by the Management Board (Vorstand) and the
        Supervisory Board (Aufsichtsrat) of MorphoSys, as well as the Board of Directors of
        Constellation and is expected to close in the third quarter of 2021.

        Constellation is a clinical-stage biopharmaceutical company using its expertise in
        epigenetics to discover and develop novel therapeutics that address serious unmet
        medical needs in patients with various forms of cancer. Constellation’s two lead
        product candidates, pelabresib (CPI-0610), a BET inhibitor, and CPI-0209, a second-
        generation EZH2 inhibitor, are in mid- to late-stage clinical trials and have broad
        therapeutic potential to offer meaningful benefits to patients with various
        hematological and solid tumors. Pelabresib has the potential to be a first- and best-in-

                                                   4
Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 5 of 14 PageID #: 5



  class BET inhibitor and is currently in a Phase 3 clinical trial for myelofibrosis, a bone
  marrow cancer that disrupts the body’s normal production of blood cells. The EZH2
  inhibitor CPI-0209 is currently in Phase 2 with best-in-class potential for treating
  hematological and solid tumors. Constellation’s pipeline also includes numerous
  preclinical compounds.

  “This transformational acquisition represents a major step forward for MorphoSys as
  we bolster our position in hematology-oncology,” said Jean-Paul Kress, M.D., Chief
  Executive Officer of MorphoSys. “Both pelabresib and CPI-0209 have broad potential
  and we look forward to unlocking their full benefits for cancer patients. Our existing
  clinical and commercial expertise is ideally suited to accelerate Constellation’s
  programs, enabling us to maximize Constellation’s potential and bring these novel
  therapies to market. With Constellation’s high-potential product candidates,
  complementary R&D capabilities, and outstanding team, we can further advance our
  mission in the fight against cancer.”

  “We are proud that MorphoSys has recognized the strength of our team, our expertise
  in epigenetics, and our high-potential oncology development pipeline and discovery
  programs,” said Jigar Raythatha, President and Chief Executive Officer of
  Constellation. “Becoming part of MorphoSys creates an industry leader with
  commercial capabilities, a deep R&D pipeline and complementary small molecule and
  biologics discovery and translational capabilities, as well as the financial strength to
  compete to win. Our shareholders will receive attractive, immediate and certain cash
  value for their shares, the employees of the combined entity will have a broader
  platform and greater opportunities, and patients will potentially benefit from
  innovative new therapies that address serious unmet needs.”

  Strategic Funding Partnership with Royalty Pharma

  MorphoSys also announced that it has entered into a long-term strategic funding
  partnership with Royalty Pharma plc (Nasdaq: RPRX) (“Royalty Pharma”) (together
  with the Constellation transaction, the “Transactions”). The terms of the agreement
  between MorphoSys and Royalty Pharma provide for the following, under certain
  conditions and upon closing of the transaction with Constellation:

  •   $1.425 Billion Upfront Payment: Royalty Pharma will make a $1.425 billion
      upfront payment to MorphoSys, supporting its growth strategy. The proceeds will
      be used to support the financing of the Constellation transaction and development
      of the combined pipeline.

  •   $350 Million Development Funding Bonds: Royalty Pharma will provide
      MorphoSys with access to up to $350 million in Development Funding Bonds with
      the flexibility to draw over a one-year period.

  •   Milestone Payments: Royalty Pharma will make additional payments of up to
      $150 million to MorphoSys upon reaching clinical, regulatory and commercial
      milestones for otilimab, gantenerumab and pelabresib.


                                              5
Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 6 of 14 PageID #: 6




  •   Royalties: Royalty Pharma will have the rights to receive 100% of MorphoSys’
      royalties on net sales of Tremfya(R), 80% of future royalties and 100% of future
      milestone payments on otilimab, 60% of future royalties on gantenerumab, and 3%
      on future net sales of Constellation’s clinical stage assets (pelabresib and CPI-
      0209).

  •   Equity Investment: After completion of the transaction and subject to the
      required approvals of the management board (Vorstand) and the supervisory board
      (Aufsichtsrat) of MorphoSys, Royalty Pharma is expected to invest $100 million
      in a cash capital increase of MorphoSys under an authorization to exclude
      subscription rights of existing shareholders. The new MorphoSys shares will be
      listed on the Frankfurt Stock Exchange.

  Jean-Paul Kress continued, “We are thrilled to announce this partnership with Royalty
  Pharma, which is providing more than $2 billion to fuel our proprietary drug
  development and commercialization. We are confident they will be a strong financial
  partner for years to come, enabling us to fund our growth and - with the addition of
  Constellation’s innovative pipeline - bring our attractive new candidates to patients.”

  “In acquiring Constellation, MorphoSys has a significant opportunity to drive clinical
  and commercial success,” said Pablo Legorreta, Chief Executive Officer of Royalty
  Pharma. “We are excited to join forces to further advance the combined company’s
  pipeline and positively impact patients.”

  Benefits of the Transaction

  •   Accelerates Growth Strategy with Exciting Mid- to Late-Stage Product
      Candidates. The transaction accelerates MorphoSys’ strategy to grow through
      proprietary drug development and commercialization. Constellation’s lead
      product candidates, pelabresib and CPI-0209, have broad potential, with expected
      approvals across a range of oncology indications in the coming years.
      Constellation’s lead compounds fit well with MorphoSys’ proven clinical
      development, regulatory and commercial capabilities, and MorphoSys is well
      positioned to rapidly advance and unlock the potential of the Constellation
      portfolio.

  •   Bolsters Position in Hematology-Oncology and Expands into Solid Tumors.
      Constellation adds an attractive, complementary pipeline of highly innovative late-
      to early-stage cancer therapy candidates, augmenting MorphoSys’ existing
      pipeline in hematologic malignances and expanding into potential therapies for
      solid tumors.

  •   Strengthens Cutting-Edge Research and Development Organization. The
      transaction leverages MorphoSys’ expertise in biologics and Constellation’s
      expertise in epigenetics and small molecule discovery platforms to develop a broad
      range of oncology therapies. Constellation adds exciting, pioneering science and


                                            6
   Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 7 of 14 PageID #: 7



            attractive preclinical compounds targeting epigenetic regulators. Together,
            MorphoSys’ and Constellation’s highly talented research and development teams
            will strengthen earlier stage and emerging science to bring exciting new cancer
            therapies to patients.

      •     Anchored by Strategic Funding Partnership. Royalty Pharma’s strategic
            funding partnership will fuel the expansion of the combined company’s
            capabilities to help accelerate the development, approval and commercial reach of
            breakthrough cancer treatments. This long-term commitment will help deliver
            significant value to all stakeholders.

      Transaction Details

      Under the terms of the merger agreement, an indirect wholly-owned subsidiary of
      MorphoSys will promptly commence a tender offer to acquire all of the outstanding
      shares of Constellation’s common stock at a price of $34.00 per share in cash.
      Following successful completion of the tender offer, MorphoSys will acquire all
      remaining shares not tendered in the offer through a second step merger at the same
      price as in the tender offer.

      MorphoSys plans to pay an all-cash consideration for the transaction. The tender offer
      is not subject to a financing condition.

      The purchase price of $34.00 per share in cash represents a premium of approximately
      70% to Constellation’s volume-weighted average price for the last five trading days.

      Consummation of the tender offer is subject to various conditions including a
      minimum tender of at least a majority of outstanding Constellation shares, the
      expiration or termination of the waiting period under the Hart-Scott-Rodino Antitrust
      Improvements Act and the receipt of any approvals or clearances required to be
      obtained under the applicable antitrust laws, and other customary conditions. The
      transaction is expected to close in the third quarter of 2021.

      Following close, MorphoSys will remain headquartered in Munich, Germany, and will
      maintain a significant commercial and R&D presence in Boston, Massachusetts.

      Advisors

      Goldman Sachs Bank Europe SE acted as financial advisor to MorphoSys and
      Skadden, Arps, Slate, Meagher & Flom LLP as its legal advisor. Centerview Partners
      LLC acted as financial advisor to Constellation and Wachtell, Lipton, Rosen & Katz
      as its legal advisor. Goodwin Procter LLP acted as legal advisor to Royalty Pharma.

The Recommendation Statement Contains Material Misstatements or Omissions

      28.      The defendants filed a materially incomplete and misleading Recommendation



                                                  7
    Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 8 of 14 PageID #: 8



Statement with the SEC and disseminated it to Constellation’s stockholders. The Recommendation

Statement misrepresents or omits material information that is necessary for the Company’s

stockholders to make an informed decision whether to tender their shares in the Tender Offer or seek

appraisal.

       29.     Specifically, as set forth below, the Recommendation Statement fails to provide

Company stockholders with material information or provides them with materially misleading

information concerning: (a) Constellation management’s financial projections, relied upon by the

Company’s financial advisor, Centerview Partners LLC (“Centerview”) in its financial analyses; (b)

the data and inputs underlying the financial valuation analyses that support the fairness opinion

provided by Centerview; and (c) the background of the Proposed Transaction.

Material Omissions Concerning Constellation Management’s Financial Projections
       30.     The Recommendation Statement omits material information regarding Company

management’s financial projections relied upon by Centerview for its financial analyses. For

example, with respect to each of the “Management Projections: Case 1” and “Management

Projections: Case 2,” the Recommendation Statement fails to disclose: (a) the quantification of the

risk-adjustments made to the projections; (b) net operating losses; and (c) the line items underlying

(a) EBIT and (b) unlevered free cash flow.

       31.     The omission of this information renders the statements in the “Management

Projections” section of the Recommendation Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning Centerview’s Financial Analyses

       32.     The Recommendation Statement describes Centerview’s fairness opinion and the

various valuation analyses performed in support of its opinion.       However, the description of

Centerview’s fairness opinion and analyses fails to include key inputs and assumptions underlying


                                                 8
    Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 9 of 14 PageID #: 9



these analyses. Without this information, as described below, Constellation’s public stockholders are

unable to fully understand these analyses and, thus, are unable to determine what weight, if any, to

place on Centerview’s fairness opinion in determining whether to tender their shares in the Tender

Offer or seek appraisal.

       33.     With respect to Centerview’s Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose: (a) the inputs and assumptions underlying the discount rate range of 11.0%

to 13.0%; (b) the present value of the estimated cost of a $200 million equity raise in 2025 in the

“Management Projections: Case 1” and a $350 million equity raise in 2025 in “Management

Projections: Case 2”; and (c) the number of fully-diluted outstanding Company shares utilized in the

analysis.

       34.     With respect to Centerview’s Analyst Price Target Analysis, the Recommendation

Statement fails to disclose: (a) each of the analyst price targets observed; and (b) the sources thereof.

       35.     The omission of this information renders the statements in the “Opinion of Centerview

Partners LLC” section of the Recommendation Statement false and/or materially misleading in

contravention of the Exchange Act.

Material Omissions Concerning the Background of the Proposed Transaction
       36.     The Recommendation Statement fails to disclose material information concerning the

background of the Proposed Transaction.

       37.     For example, the Company entered into confidentiality agreements with parties

referred to in the Recommendation Statement as “Party E” and “Party F.” Yet, the Recommendation

Statement fails to disclose whether the confidentiality agreements executed by these potential

counterparties include “don’t-ask, don’t-waive” (“DADW”) standstill provisions that are presently

precluding any of these potential counterparties from submitting a topping bid for the Company.

       38.     The failure to disclose the existence of DADW provisions creates the false impression


                                                   9
  Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 10 of 14 PageID #: 10



that any of the potential bidders who entered into confidentiality agreements could make a superior

proposal for the Company. If those confidentiality agreements contain DADW provisions, then those

potential bidders can only make a superior proposal by (a) breaching the confidentiality agreement—

as in order to make the superior proposal, they would need to ask for a waiver, either directly or

indirectly; or by (b) being released from the agreement, which if action has been done, is omitted

from the Recommendation Statement.

       39.     Any reasonable Constellation stockholder would deem the fact that the most likely

topping bidders for the Company may be precluded from making a topping bid for the Company to

significantly alter the total mix of information.

       40.     The omission of this information renders the statements in the “Background of the

Offer and the Merger” section of the Recommendation Statement false and/or materially misleading

in contravention of the Exchange Act.

       41.     The Individual Defendants were aware of their duty to disclose the above-referenced

omitted information and acted negligently (if not deliberately) in failing to include this information

in the Recommendation Statement. Absent disclosure of the foregoing material information prior to

the expiration of the Tender Offer, Plaintiff and the other Constellation stockholders will be unable

to make an informed decision whether to tender their shares in the Tender Offer or seek appraisal and

are thus threatened with irreparable harm warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                                COUNT I

                          Claims Against All Defendants for Violations
                    of Section 14(d) of the Exchange Act and SEC Rule 14d-9

       20.      Plaintiff repeats all previous allegations as if set forth in full.

       21.      Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting Constellation stockholders to tender their shares in the Tender Offer.

                                                    10
  Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 11 of 14 PageID #: 11



       22.      Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers.

       23.      The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits material facts, including those set forth above, which omission renders the Recommendation

Statement false and/or misleading.

       24.      Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements therein

to be materially incomplete and therefore misleading. Indeed, while defendants undoubtedly had

access to and/or reviewed the omitted material information in connection with approving the

Proposed Transaction, they allowed it to be omitted from the Recommendation Statement, rendering

certain portions of the Recommendation Statement materially incomplete and therefore misleading.

       25.      The misrepresentations and omissions in the Recommendation Statement are material

to Plaintiff and the other stockholders of Constellation, who will be deprived of their right to make

an informed decision whether to tender their shares or seek appraisal if such misrepresentations and

omissions are not corrected prior to the expiration of the Tender Offer. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that defendants’ actions threaten to inflict.

                                               COUNT II

      Claims Against All Defendants for Violations of Section 14(e) of the Exchange Act

       26.     Plaintiff repeats all previous allegations as if set forth in full.

       27.     Defendants violated Section 14(e) of the Exchange Act by issuing the

Recommendation Statement in which they made untrue statements of material facts or failed to state

all material facts necessary in order to make the statements made, in light of the circumstances under

which they are made, not misleading, or engaged in deceptive or manipulative acts or practices, in


                                                    11
  Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 12 of 14 PageID #: 12



connection with the Tender Offer.

       28.     Defendants knew that Plaintiff would rely upon their statements in the

Recommendation Statement in determining whether to tender his shares pursuant to the Tender Offer

or seek appraisal.

       29.     As a direct and proximate result of these defendants’ unlawful course of conduct in

violation of Section 14(e) of the Exchange Act, absent injunctive relief from the Court, Plaintiff has

sustained and will continue to sustain irreparable injury by being denied the opportunity to make an

informed decision in deciding whether or not to tender his shares or seek appraisal.

                                               COUNT III

                          Claims Against the Individual Defendants for
                          Violation of Section 20(a) of the Exchange Act

       30.      Plaintiff repeats all previous allegations as if set forth in full.

       31.     The Individual Defendants acted as controlling persons of Constellation within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers or directors of Constellation and participation in or awareness of the Company’s operations

or intimate knowledge of the false statements contained in the Recommendation Statement filed with

the SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

       32.     Each of the Individual Defendants was provided with or had unlimited access to copies

of the Recommendation Statement and other statements alleged by Plaintiff to be misleading prior to

or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       33.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

                                                    12
  Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 13 of 14 PageID #: 13



the power to control or influence the particular transactions giving rise to the securities violations as

alleged herein, and exercised the same. The Recommendation Statement at issue contains the

unanimous recommendation of each of the Individual Defendants to approve the Proposed

Transaction. They were, thus, directly involved in the making of this document.

       34.     In addition, as the Recommendation Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and approving the

Proposed Transaction. The Recommendation Statement purports to describe the various issues and

information that they reviewed and considered — descriptions which had input from the Individual

Defendants.

       35.     By virtue of the foregoing, the Individual Defendants have violated section 20(a) of

the Exchange Act.

       36.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

defendants’ actions threaten to inflict.

                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief, including

injunctive relief, in his favor on behalf of Constellation, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in concert

with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages to Plaintiff;

       C.      Awarding Plaintiff the costs of this action, including reasonable allowance for

Plaintiff’s attorneys’ and experts’ fees; and

       D.      Granting such other and further relief as this Court may deem just and proper.


                                                   13
 Case 1:21-cv-00958-UNA Document 1 Filed 06/30/21 Page 14 of 14 PageID #: 14




                                        JURY DEMAND

     Plaintiff demands a trial by jury on all claims and issues so triable.

Dated: June 30, 2021                                 LONG LAW, LLC

                                                By /s/ Brian D. Long
                                                   Brian D. Long (#4347)
                                                   3828 Kennett Pike, Suite 208
                                                   Wilmington, DE 19807
                                                   Telephone: (302) 729-9100
                                                   Email: BDLong@longlawde.com

                                                     Attorneys for Plaintiff




                                                14
